                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MIKE ANDERSON CHEVROLET OF                      )
CHICAGO, LLC,                                   )
                                                           Case No. 1:20-cv-06161
                                                )
                   Plaintiff,                   )
                                                           Judge Franklin U. Valderrama
                                                )
       vs.                                      )
                                                           Magistrate Judge Sunil R. Harjani
                                                )
QBE INSURANCE CORPORATION,                      )
                                                )
                  Defendant.                    )

             QBE INSURANCE CORPORATION’S ANSWER AND
       AFFIRMATIVE DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant QBE Insurance Corporation (“QBE”), for its Answer and Affirmative Defenses

to Plaintiff’s Amended Complaint (“Complaint”), respectfully states as follows:

                                            FACTS

       1.     Plaintiff Mike Anderson Chevrolet of Chicago, LLC (hereinafter “MACC”) was at

all relevant times an Illinois limited liability company under the parent company Mike Anderson

Auto Group insured under a Policy of Insurance issued by Defendant QBE Insurance Corporation,

doing business in Cook County, Illinois (hereinafter “QBE Policy”) attached to this Amended

Complaint as Exhibit “A” and incorporated herein, and Mike Anderson Auto Group payed the

premium under the QBE Policy. Under the “ADDITIONAL INSURED COMPANY

ENDORSEMENT” to the QBE Policy attached hereto as Exhibit “A”, Plaintiff Mike Anderson

Chevrolet of Chicago, LLC is an additional insured company under the QBE Policy.

ANSWER: QBE admits that MACC was and/or is an Illinois limited liability company and

does business in Cook County, Illinois. Answering further, QBE admits that it issued Policy

Number QPL0766816 for the policy period of October 1, 2017 to October 1, 2018 under



                                               1
which MACC is listed as an entity qualifying as a Company pursuant to an Additional

Insured Company Endorsement (the “Policy”), which is substantially similar to Exhibit 1 to

the Complaint. QBE also admits that the premium was paid for the Policy. QBE lacks

knowledge or information sufficient to form a belief about the truth of the remaining

allegations in Paragraph 1 and therefore denies those allegations.

       2.      Defendant QBE Insurance Company, 55 Water Street, New York, New York 10041

was at all relevant times an insurance company providing insurance coverage and doing business

in Cook County, Illinois.

ANSWER: QBE denies that the Defendant in this action is “QBE Insurance Company.”

Answering further, QBE admits that it has offices at 55 Water Street, New York, New York,

10041 and, at various times, has provided insurance coverage to entities, and done business,

in Cook County, Illinois. QBE lacks knowledge or information sufficient to form a belief

about the truth of whether it was an insurance company providing insurance coverage and

doing business in Cook County, Illinois “at all relevant times” and therefore denies this

allegation.

       3.      Jason Kolodzinski was at all relevant times the former general manager and

employee of MACC.

ANSWER: QBE admits that at certain times on or before approximately January 18, 2018

Jason Kolodzinski was employed by MACC as a general manager. QBE also admits that at

certain times on or after approximately January 18, 2018, Kolodzinski was a former general

manager and employee of MACC. QBE denies the remaining allegations of Paragraph 3.




                                              2
       4.      During the Policy Period under the QBE Policy Jason Kolodzinski as an employee

of MACC committed “Employee theft” under the QBE Policy, acting alone or in collusion with

others, resulting in substantial direct financial loss to MACC.

ANSWER: QBE denies the allegations in Paragraph 4.

       5.      A QBE Sworn Proof of Loss Claim (No. 565862N) was executed by the owner of

Plaintiff MACC on or about March 1, 2018, attached to this Complaint as Exhibit “B”, and

incorporated herein, and submitted to Defendant QBE. The loss of Money, Securities or Property

resulting from Theft or Forgery stated in the Proof of Loss Claim was “greater than $250,000 –

(under investigation).” Since executing the Proof Claim Form investigation has revealed direct

financial loss to Plaintiff in the amount of $588,800.00. An Amended Sworn Proof of Loss is

attached to this Complaint as Exhibit “C” and incorporated herein.

ANSWER: QBE lacks knowledge or information sufficient to form a belief about the truth

of whether the owner of MACC executed the March 1, 2018 Proof of Loss attached as Exhibit

B to the Complaint (the “Original POL”) and therefore denies this allegation. Answering

further, QBE admits that it received a copy of the Original POL, which states that it was

executed by Mike Anderson as “Managing Member” of MACC and that the loss of Money,

Securities, or Property resulting from Theft or Forgery stated in the Proof of Loss Claim

was “> $250,000. – (under investigation).” QBE denies that since executing the Proof Claim

Form (i.e., the Original POL) investigation has revealed direct financial loss to MACC in the

amount of $588,800.00. QBE admits that Exhibit C to the Complaint is a document titled

Amended Sworn Proof of Loss. QBE denies the remaining allegations of Paragraph 5.

       6.      Plaintiff has made demand for coverage under the QBE Policy for the direct financial

losses suffered as a result of the Employee theft covered under the QBE Policy.



                                                 3
ANSWER: QBE admits that it received copies of Exhibit B and Exhibit C to the Complaint

seeking coverage for purported loss under the Policy (the “Purported Loss”). QBE denies that

coverage under the Policy has been established for the Purported Loss as identified in Exhibit B

and Exhibit C to the Complaint and that such sums represent direct financial losses suffered as

a result of Employee theft covered under the Policy. Answering further, QBE admits that,

despite withholding documents and information necessary for QBE to complete its coverage

investigation, counsel for Plaintiff issued a letter dated August 19, 2020 stating that they would

“withhold filing” of the Complaint if QBE agreed to pay the amounts claimed in

subparagraphs (a), (b), and (f) of Paragraph 10 to the Complaint. QBE lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of

Paragraph 6 and therefore denies those allegations.

                 FEDERAL JURISDICTION – DIVERSITY OF CITIZENSHIP

       7.      Mike Anderson Chevrolet of Chicago, LLC is an Illinois limited liability company,

whose members and their domiciles are listed below:

                   MEMBER                                           DOMICILE
               Michael J. Anderson                                    Illinois
                Chris Anderson                                        Florida
                  Katy Props                                          Indiana
                 Paul Anderson                                        Indiana
                   Joan Scott                                         Indiana
               Daniel C. Anderson                                    Minnesota

QBE Insurance Corporation is a Pennsylvania corporation with its principal place of business in New

York. Complete diversity jurisdiction exists.

ANSWER: QBE admits it is a Pennsylvania corporation with its principal place of business in

New York. QBE admits on information and belief the remaining allegations of Paragraph 7.




                                                4
                            AMOUNT IN CONTROVERSY EXCEEDS S75,000

        8.       MACC seeks to recover damages from QBE for the alleged Loss totaling $558,800.00

exclusive of interest and costs. Federal jurisdiction exists under 28 U.S. C. § 1332.

ANSWER: QBE admits that MACC seeks to recover damages from QBE in this action for

the Purported Loss in the amount of $588,800.00, exclusive of interest and costs. QBE admits

on information and belief the remaining allegations of Paragraph 8.

                                                 COUNT I

        9.       Plaintiff incorporates the paragraphs alleged above as if fully restated and re-

alleged.

ANSWER: QBE incorporates its responses to the above paragraphs as if fully stated herein.

        10.      The specific acts of Employee theft committed by Jason Kolodzinski during the relevant

times of employment and the direct financial loss suffered by Plaintiff are as follows:

ANSWER: QBE denies that the acts alleged in subparagraphs (a) through (f) of Paragraph

10 are Employee theft committed by Jason Kolodzinski. QBE also denies that the purported

allegations in subparagraphs (a) through (f) of Paragraph 10 are direct financial loss suffered

by MACC.

              (a). Direct Mail. Advertising. Kolodzinski $191,000
              claimed to have used a company called
              J&N for mail advertising. Mike Anderson
              Chevy was billed $191,000, but no mail
              was sent. The owner of a graphic design
              firm used by J&N said that no work was
              actually done. Kolodzinski failed to submit
              the materials to Mike Anderson for review
              prior to mailing, contrary to his instructions.
              He was told to stop but continued to submit
              invoices that were paid by the dealership
              without Mike Anderson’s knowledge or
              approval. He did not submit the proper
              receipts from the USPS for the alleged

                                                      5
           mailings. The dealership was told that the
           one purported USPS receipt
           Kolodzinski submitted was fraudulent.

ANSWER: QBE admits that Kolodzinski purportedly used a company called J & N

Marketing Inc. for mail advertising on behalf of MACC. QBE lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of

subparagraph (a) to Paragraph 10 and therefore denies those allegations.

           (b.) Radio Advertising. Kolodzinski $75,000
           claims to have placed radio ads through a
           company called TKC in the amount of
           $75,000. TKC, despite requests, refused to
           submit proof of running the ads. To pay
           TKC invoices, Kolodzinski, instead of
           mailing the checks, gave the checks to
           someone who picked them up at the
           dealership. The checks were cashed at a
           nearby currency exchange.

ANSWER: QBE admits that Kolodzinski purportedly used a company called TKC

Entertainment for radio advertising on behalf of MACC. QBE lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of

subparagraph (b) to Paragraph 10 and therefore denies those allegations.

           (c). Purchase of Used Cars from Epic. $131,000
           Kolodzinski purchased 91 cars from a
           company called Epic from March 2016
           through January 2018. These cars were
           purchased at prices significantly higher
           than market, and many had hidden
           damages the led to and caused many
           customer complaints. Losses are estimated
           at approximately $131,000. Kolodzinski
           was told to stop purchasing cars from Epic
           in October 2017 but continued to do so
           surreptitiously until he was terminated in
           January 2018. A text message from
           Kolodzinski indicated that he did it


                                               6
           because he needed money, which suggests
           that a kickback was involved.

ANSWER: QBE admits that Kolodzinski purportedly purchased, on behalf of MACC, 91

cars from a company known as Epic Motorsports Inc. (“Epic”) from March 18, 2016 through

January 18, 2018, including approximately 11 cars purchased after an October 31, 2017

email instructing him to stop purchasing cars from Epic. QBE also admits that MACC has

estimated it incurred a purported loss of approximately $131,000 in transactions related to

cars purchased from Epic. QBE further admits that it has been provided with an image of a

text message purportedly from Kolodzinski stating that he bought cars from “Rory” “cause

I need money.” QBE denies that such text message suggests that a kickback was involved.

Answering further, QBE lacks knowledge or information sufficient to form a belief about

truth of whether the cars were purchased from Epic at prices significantly higher than market

or whether many of such cars had hidden damages that led to and caused many customer

complaints and therefore denies those allegations. QBE denies the remaining allegations of

subparagraph (c) to Paragraph 10.

           (d). Purchase of Cars from Sir $5,800
           Hooptie. Kolodzinski caused the
           dealership to lose $5800 for two cars
           purchased from Sir Hooptie, and
           associated repair and accessory charges.
           Kolodzinski had been told not to deal
           with this company

ANSWER: QBE denies the allegations in subparagraph (d) of Paragraph 10.

           (e). Inflated Repair Charges.             $176,000
           Kolodzinski sent cars to a company called
           AC and incurred inflated and sometimes
           unnecessary      repair     charges    of
           approximately $176,000. These charges
           were incurred even though the dealership
           has its own mechanics on staff. Some of

                                             7
             those repair charges were for cars
             purchased from AC and Sir Hooptie.

ANSWER: QBE admits that Kolodzinski purportedly sent cars to companies known as AC

Customs Inc. and AC Kustoms Corp. for repairs or customization services, which appear to

include some cars purchased from Epic and Sir Hooptie. QBE also admits that MACC has

mechanics on its staff. QBE denies the remaining allegations of subparagraph (e) to

Paragraph 10.

             (f). Personal Trade-In.                        $10,000
             Kolodzinski traded-in a Corvette he
             owned, and give himself an inflated
             appraisal of the car, at approximately
             $10,000 more than it was worth.


ANSWER: QBE admits that on or about January 12, 2018 Kolodzinski traded-in a Corvette

he owned in a transaction with MACC. QBE denies the remaining allegations in

subparagraph (f) to Paragraph 10.

       11.     Demand has been made on Defendant QBE for coverage under the QBE Policy for

the direct financial losses stated above in paragraph 10.

ANSWER: QBE admits that it received a letter from Plaintiff’s counsel dated August 19,

2020 stating that they would “withhold filing” of the Complaint if QBE agreed to pay the

amounts claimed in subparagraphs (a), (b), and (f) of Paragraph 10 to the Complaint. QBE

denies the remaining allegations of Paragraph 11.

       12.     Defendant has not compensated Plaintiff for the losses suffered by Plaintiff covered

under the QBE Policy which is a breach the contractual and fiduciary obligations by Defendant

QBE Insurance Corporation under the QBE Policy.




                                                 8
ANSWER: QBE admits that it has not compensated Plaintiff for any portion of the

Purported Loss, including any alleged loss identified in Paragraph 10. QBE denies the

remaining allegations of Paragraph 12.

        13.    WHEREFORE, Plaintiff Mike Anderson Chevrolet of Chicago, LLC prays for

judgment against Defendant QBE Insurance Corporation in the amount of $588,800.00 plus costs of

this action.

ANSWER: QBE admits that Plaintiff prays for judgment against QBE as set forth in Paragraph

13, but denies that Plaintiff – or any other entity – is entitled to such a judgment.

        14.    Plaintiff demands trial by jury.

ANSWER: QBE admits that Plaintiff demanded a trial by jury.

                                       GENERAL DENIAL

      Pursuant to the Federal Rule of Civil Procedure 8(b)(3), QBE generally denies all of

the allegations in Plaintiff’s Complaint except for those that it specifically admits.

                                  AFFIRMATIVE DEFENSES

                                     First Affirmative Defense
                                       (Failure to Mitigate)

        Plaintiff cannot recover against QBE to the extent that it has failed to mitigate its purported

damages, including by failing to seek recovery from Kolodzinski or the persons or entities involved

in the transactions comprising the Purported Loss.

                                   Second Affirmative Defense
                                       (Unclean Hands)

        Plaintiff cannot recover against QBE, in whole or in part, due to the doctrine of unclean

hands, including with respect to the conduct that led to the Purported Loss and the conduct in

frustrating QBE’s investigation of the Purported Loss.



                                                  9
                                  Third Affirmative Defense
                                           (Fraud)

       Plaintiff cannot recover against QBE to the extent that the Policy was procured by fraud,

including with respect to representations made to QBE regarding the Insureds’ operations

regarding verification of invoices and vendors.

                                  Fourth Affirmative Defense
                                    (Misrepresentations)

       Plaintiff cannot recover against QBE to the extent that the Policy was procured based on

misrepresentations, including with respect to representations made to QBE regarding the Insureds’

operations regarding verification of invoices and vendors.

                                   Fifth Affirmative Defense
                                    (Failure to Cooperate)

       Plaintiff cannot recover from QBE under the Policy because Plaintiff breached its

obligations under Section VI. of the Crime Coverage Part in the Policy by, among other things,

failing to cooperate with QBE’s investigation.

                                Sixth Affirmative Defense
                     (Employee Theft Insurance Clause Not Implicated)

       Plaintiff cannot recover from QBE under the Employee Theft Insuring Clause in the Crime

Coverage Part in the Policy to the extent that Purported Loss is not a direct loss of Money,

Securities, or Property sustained by an Insured resulting from Theft or Forgery by an Employee.

                                  Seventh Affirmative Defense
                                    (Exclusion G – Income)

       Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss represents income not realized, which is precluded by Exclusion G.




                                                  10
                                 Eighth Affirmative Defense
                       (Exclusion H – Indirect or Consequential Loss)

       Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss represents indirect or consequential loss of any kind (other than

Expenses), which is precluded by Exclusion H.

                                  Ninth Affirmative Defense
                               (Exclusion M – Trading Losses)

       Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss is based upon, arising out of, or resulting from any trading of

Property not resulting in Improper Financial Gains to an Employee, which is precluded by

Exclusion M.

                                  Tenth Affirmative Defense
                       (Exclusion P – Broker/Independent Contractor)

       Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss is caused by any broker, commission, merchant, factor, consignee,

contractor, independent contractor (other than an Independent Contractor) or other similar agent

or representative, which is precluded by Exclusion P.

                                 Eleventh Affirmative Defense
                               (Exclusion Q – Prior Dishonesty)

       Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss is caused by an Employee and sustained by an Insured after an

Executive or Insurance Representative becomes aware of a Theft, Forgery, or other fraudulent,

dishonest, or criminal act valued at $1,000 or more and committed while in the employ or service

of an Insured, which is precluded by Exclusion Q.




                                                11
                                   Twelfth Affirmative Defense
                                           (Retention)

         Plaintiff cannot recover from QBE under the Employee Theft Insuring Clause in the Crime

Coverage Part in the Policy for loss that does not exceed the $25,000 Retention.

                                 Thirteenth Affirmative Defense
                             (Not Discovered During Policy Period)

         Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy for

Purported Loss not Discovered during the Policy Period of October 1, 2017 to October 1, 2018.

                                 Fourteenth Affirmative Defense
                                   (Other Policy Provisions)

         Plaintiff cannot recover from QBE under the Crime Coverage Part in the Policy to the

extent that the Purported Loss does not satisfy other policy provisions not set forth in the

affirmative defenses above or other policy provisions that may limit or preclude coverage. Because

Plaintiff filed suit prior to allowing QBE to complete its investigation of the Purported Loss, QBE

is unable to identify all potentially relevant policy provisions that may impact coverage. Therefore,

QBE’s affirmative defenses serve to preserve QBE’s rights and put Plaintiff on notice that QBE

may assert any and all relevant policy provisions in connection with the Purported Loss.

Dated: December 29, 2020                          Respectfully submitted by:

                                                  QBE INSURANCE CORPORATION

                                                  /s/ Christopher D. Blum

                                                  Stefan R. Dandelles (6244438)
                                                  Christopher D. Blum (6302424)
                                                  KAUFMAN DOLOWICH & VOLUCK, LLP
                                                  135 S. LaSalle Street, Suite 2100
                                                  Chicago, IL 60603
                                                  (312) 759-1400
                                                  sdandelles@kdvlaw.com
                                                  cblum@kdvlaw.com
                                                  Counsel for QBE Insurance Corporation
4850-9298-6069, v. 1

                                                 12
